DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0023], letters “A”, “B”, “C”, “D” is used to represent both label and probability.  
Appropriate correction is required.
Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  
In claim 1 line 2, claim 10 line 4, and claim 19 line 4, “an user” should read “a user”. 
In claim 1, line 3, claim 10 line 5, and claim 19 line 5,  “preset second questions” should read “a preset second questions”.
In claim 1 line 16, claim 10 line 18, and claim 19 line 18, “adjusted first probabilities” should read “the adjusted first probabilities”.
Appropriate correction is required.
Claims 1-2, 5, 7, 10-11, 14, 16, and 19-20 are objected to because of the following informalities: “second questions” should read “preset second questions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first question input" and “the first question output” in line 2 and line 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first question input" and “the first question output” in line 4 and line 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first question input" and “the first question output” in line 4 and line 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9, 11-18 and 20 are also are rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 4, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al (U.S PG-PUB NO. 20180341871 A1) in view of Lin (WO 2020119031 A1), and further in view of Wu (U.S PG-PUB NO. 20200036659 A1).
	-Regarding claim 1, Maitra discloses a question answering method (Abstract), applied to a terminal (FIG. 1A), the method comprising (Abstract; FIGS. 1A-6): obtaining a first question and a first category of the first question input by an user (FIG. 1A,  User device 100; block 105, “restrict domain”; FIG. 4, block 430; FIG. 5, block 520; FIG. 6, block 610 ): combining the first question with each of preset second questions corresponding to the first category respectively (Abstract; FIG. 1B; [0039]-[0042]; FIGS. 4-6) to form question groups ([ [0015], “manipulate the question to generate a query … expanded query … corpus of searchable information”; [0020], “question encoder … semantically similar questions … pairs of questions”; [0021]; [0029], “processed questions”; [0042]; FIGS. 1B, 1C,1E; 1F; 1G; FIG. 4-6), inputting the question groups into a trained deep retrieval matching classification model (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (FIGS. 4,  450; FIG. 5, 540; FIG. 6, 640); determining a gradient boosting decision model corresponding to the first category, inputting the first question into the gradient boosting decision model (FIG. 4, 430, “ML model or rule-based classifier model”; FIG. 5, 520; FIG. 6, 620), and obtaining a second category (FIG. 4, 430, “classification type”; FIGS. 5-6) of the first question output (FIG. 1D; FIG. 4, 430; FIG. 5, 520) by the gradient boosting decision model; obtaining a second category of the second questions in each of the question groups FIG. 1D; FIG. 4, 460; FIG. 5, 550; FIG. 6, 650), and adjusting the first probability of the first classification label corresponding to each of the question groups (FIG. 4, 470; FIG. 5, 570; FIG. 6, 670; [0089]; [0103]), according to the second category of the second questions and the second category of the first question in each of the question groups (FIG. 4, 460; FIG. 5, 560; FIG. 6, 660; [0088], “process the candidate answers and the classification type for the question, with a deep learning model, to generate scored and ranked candidate answers to the question”; [0102]); and outputting a reply corresponding to the first probabilities for the user, according to adjusted first probabilities (FIG. 1H-1J; FIG. 4, 480; FIG. 5, 580; FIG. 6, 680; [0090], “providing, for display, information indicating the answer”; [0104]).
	Maitra does teach utilizing the expended query, with the corpus of searchable information, to identify candidate answers to the question (FIGS. 4, 450; FIG. 5, 540; FIG. 6, 640). Maitra also teaches using machine learning model or rule-based classifier model to determine classification type (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra further teaches to rank the candidate answers, based on the scores for the candidate answers. Maitra is silent to teach obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model.
	Maitra does teach using machine learning model or rule-based classifier model to determine classification type (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra is silent to teach using a gradient boosting decision model to obtain second category.
In the same field of endeavor, Lin teaches a deep learning-based question and answer feedback method by using pre-determined question sets under the target user Lin: Abstract; Figures. 1-10). Lin teaches obtaining a first question (Lin: Abstract; Figure 1, 101, target question input) and a first category of the first question input by a user (Lin:, Abstract, “pre-determined user intent”, “target user intent”; Figure 1), combining the first question with each of preset second questions corresponding to the first category (Lin: Abstract; Figure 1, 103, pre-determined user intent; 105, pre-determined question set), inputting the question groups into a trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 104, a second deep learning model; [0076], “each preset question group”; [0077], “pre-trained”), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 105, obtaining … probability value .. under the target user intent; [0075]; Figure 5; Page 8, steps 401-405; [0075]-[0084]; Figure 10). Lin further teaches adjusting the first probability of the first classification label corresponding to each of the question groups (Lin: FIG. 5, 406; [0083], “taking each second sample probability value output as an adjustment target”; [0090]-[0091]), according to the second category of the second questions and the second category of the first question in each of the question groups (Lin: Abstract; Figures 5-6; Page 9, steps 501-504; Figure 1, 106; [0130]); and outputting a reply corresponding to the first probabilities for the user, according to adjusted first probabilities (Lin: Abstract; Figure 1: 106-107)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Maitra with the teaching of Lin by using deep learning-based classification model in order to address the problem that existing automatic question answering has a high failure rate.

However, Wu is an analogous art pertinent to the problem to be solved in this application and further discloses using a gradient boosting decision model to obtain second category (Wu: FIG.5, 502, 510, [0066]-[0068]; FIG. 8, 812; [0098]-[0100], “GBDT model”;  [0112]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Maitra in view of Lin with the teaching of Wu by using a gradient boosting decision model to obtain second category in order to decrease the bias error.
-Regarding claim 10, Maitra discloses a terminal comprising a processor and a non-transitory storage storing computer programs which when executed by the processor cause the processor to perform following steps ([0079], processor 320 executing software instructions stored by a non-transitory computer-readable medium”; FIG. 3, processor 320, memory 330, storage component 340): obtaining a first question and a first category of the first question input by an user (FIG. 1A,  User device 100; block 105, “restrict domain”; FIG. 4, block 430; FIG. 5, block 520; FIG. 6, block 610 ); combining the first question with each of preset second questions corresponding to the first category respectively (Abstract; FIG. 1B; [0039]-[0042]; FIGS. 4-6) to form question groups ([ [0015], “manipulate the question to generate a query … expanded query … corpus of searchable information”; [0020], “question encoder … semantically similar questions … pairs of questions”; [0021]; [0029], “processed questions”; [0042]; FIGS. 1B, 1C,1E; 1F; 1G; FIG. 4-6), inputting the FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (FIGS. 4,  450; FIG. 5, 540; FIG. 6, 640): determining, a gradient boosting decision model corresponding to the first category, inputting the first question into the gradient boosting decision model (FIG. 4, 430, “ML model or rule-based classifier model”; FIG. 5, 520; FIG. 6, 620), and obtaining a second category (FIG. 4, 430, “classification type”; FIGS. 5-6) of the first question output (FIG. 1D; FIG. 4, 430; FIG. 5, 520) by the gradient boosting decision model: obtaining a second category of the second questions in each of the question groups (FIG. 1D; FIG. 4, 460; FIG. 5, 550; FIG. 6, 650), and adjusting the first probability of the first classification label corresponding to each of the question groups (FIG. 4, 470; FIG. 5, 570; FIG. 6, 670; [0089]; [0103]), according to the second category of the second questions and the second category of the first question in each of the question groups (FIG. 4, 460; FIG. 5, 560; FIG. 6, 660; [0088], “process the candidate answers and the classification type for the question, with a deep learning model, to generate scored and ranked candidate answers to the question”; [0102]); and outputting a reply corresponding to the first probabilities [or the user, according to adjusted first probabilities (FIG. 1H-1J; FIG. 4, 480; FIG. 5, 580; FIG. 6, 680; [0090], “providing, for display, information indicating the answer”; [0104]).
Maitra does teach utilizing the expended query, with the corpus of searchable information, to identify candidate answers to the question (FIGS. 4, 450; FIG. 5, 540; FIG. 6, 640). Maitra also teaches using machine learning model or rule-based classifier FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra further teaches to rank the candidate answers, based on the scores for the candidate answers. Maitra is silent to teach obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model.
	Maitra does teach using machine learning model or rule-based classifier model to determine classification type (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra is silent to teach using a gradient boosting decision model to obtain second category.
In the same field of endeavor, Lin teaches a deep learning-based question and answer feedback method by using pre-determined question sets under the target user intent (Lin: Abstract; Figures. 1-10). Lin teaches obtaining a first question (Lin: Abstract; Figure 1, 101, target question input) and a first category of the first question input by a user (Lin:, Abstract, “pre-determined user intent”, “target user intent”; Figure 1), combining the first question with each of preset second questions corresponding to the first category (Lin: Abstract; Figure 1, 103, pre-determined user intent; 105, pre-determined question set), inputting the question groups into a trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 104, a second deep learning model; [0076], “each preset question group”; [0077], “pre-trained”), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 105, obtaining … probability value .. under the target user intent; [0075]; Figure 5; Page 8, steps 401-405; [0075]-[0084]; Figure 10). Lin further teaches adjusting the first probability of the first classification label corresponding to Lin: FIG. 5, 406; [0083], “taking each second sample probability value output as an adjustment target”; [0090]-[0091]), according to the second category of the second questions and the second category of the first question in each of the question groups (Lin: Abstract; Figures 5-6; Page 9, steps 501-504; Figure 1, 106; [0130]); and outputting a reply corresponding to the first probabilities for the user, according to adjusted first probabilities (Lin: Abstract; Figure 1: 106-107)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Maitra with the teaching of Lin by using deep learning-based classification model in order to address the problem that existing automatic question answering has a high failure rate.
Maitra in view of Lin is silent to teach using a gradient boosting decision model to obtain second category.
However, Wu is an analogous art pertinent to the problem to be solved in this application and further discloses using a gradient boosting decision model to obtain second category (Wu: FIG.5, 502, 510, [0066]-[0068]; FIG. 8, 812; [0098]-[0100], “GBDT model”;  [0112]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Maitra in view of Lin with the teaching of Wu by using a gradient boosting decision model to obtain second category in order to decrease the bias error.
-Regarding claim 19, Maitra discloses a non-transitory computer readable storage medium storing computer programs (FIG. 3, memory 330, storage component 340, [0076], [0079]), wherein when the computer programs are executed [0079], processor 320 executing software instructions stored by a non-transitory computer-readable medium”; FIG. 3), following steps are performed: obtaining a first question and a first category of the first question input by an user (FIG. 1A,  User device 100; block 105, “restrict domain”; FIG. 4, block 430; FIG. 5, block 520; FIG. 6, block 610 ): combining the first question with each of preset second questions corresponding to the first category respectively (Abstract; FIG. 1B; [0039]-[0042]; FIGS. 4-6) to form question groups ([ [0015], “manipulate the question to generate a query … expanded query … corpus of searchable information”; [0020], “question encoder … semantically similar questions … pairs of questions”; [0021]; [0029], “processed questions”; [0042]; FIGS. 1B, 1C,1E; 1F; 1G; FIG. 4-6), inputting the question groups into a trained deep retrieval matching classification model (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (FIGS. 4,  450; FIG. 5, 540; FIG. 6, 640); determining a gradient boosting decision model corresponding to the first category. inputting the first question into the gradient boosting decision model (FIG. 4, 430, “ML model or rule-based classifier model”; FIG. 5, 520; FIG. 6, 620) and obtaining a second category (FIG. 4, 430, “classification type”; FIGS. 5-6) of the first question output (FIG. 1D; FIG. 4, 430; FIG. 5, 520) by the gradient boosting decision model; obtaining a second category of the second questions in each of the question groups (FIG. 1D; FIG. 4, 460; FIG. 5, 550; FIG. 6, 650), and adjusting the first probability of the first classification label corresponding to each of the question groups (FIG. 4, 470; FIG. 5, 570; FIG. 6, 670; [0089]; [0103]), according to the second category of the second FIG. 4, 460; FIG. 5, 560; FIG. 6, 660; [0088], “process the candidate answers and the classification type for the question, with a deep learning model, to generate scored and ranked candidate answers to the question”; [0102]); and outputting a reply corresponding to the first probabilities for the user, according to adjusted first probabilities (FIG. 1H-1J; FIG. 4, 480; FIG. 5, 580; FIG. 6, 680; [0090], “providing, for display, information indicating the answer”; [0104]).
Maitra does teach utilizing the expended query, with the corpus of searchable information, to identify candidate answers to the question (FIGS. 4, 450; FIG. 5, 540; FIG. 6, 640). Maitra also teaches using machine learning model or rule-based classifier model to determine classification type (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra further teaches to rank the candidate answers, based on the scores for the candidate answers. Maitra is silent to teach obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model.
	Maitra does teach using machine learning model or rule-based classifier model to determine classification type (FIGS. 4, 430; FIG. 5, 520; FIG. 6, 620). Maitra is silent to teach using a gradient boosting decision model to obtain second category.
In the same field of endeavor, Lin teaches a deep learning-based question and answer feedback method by using pre-determined question sets under the target user intent (Lin: Abstract; Figures. 1-10). Lin teaches obtaining a first question (Lin: Abstract; Figure 1, 101, target question input) and a first category of the first question input by a user (Lin:, Abstract, “pre-determined user intent”, “target user intent”; Figure 1), combining the first question with each of preset second questions corresponding to the first category (Lin: Abstract; Figure 1, 103, pre-determined user intent; 105, pre-determined question set), inputting the question groups into a trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 104, a second deep learning model; [0076], “each preset question group”; [0077], “pre-trained”), and obtaining a first probability of a first classification label corresponding to each of the question groups output by the trained deep retrieval matching classification model (Lin: Abstract; Figure 1, 105, obtaining … probability value .. under the target user intent; [0075]; Figure 5; Page 8, steps 401-405; [0075]-[0084]; [0086], “labeling”; Figure 10). Lin further teaches adjusting the first probability of the first classification label corresponding to each of the question groups (Lin: FIG. 5, 406; [0083], “taking each second sample probability value output as an adjustment target”; [0090]-[0091]), according to the second category of the second questions and the second category of the first question in each of the question groups (Lin: Abstract; Figures 5-6; Page 9, steps 501-504; Figure 1, 106; [0130]); and outputting a reply corresponding to the first probabilities for the user, according to adjusted first probabilities (Lin: Abstract; Figure 1: 106-107)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Maitra with the teaching of Lin by using deep learning-based classification model in order to address the problem that existing automatic question answering has a high failure rate.
Maitra in view of Lin is silent to teach using a gradient boosting decision model to obtain second category.
Wu: FIG.5, 502, 510, [0066]-[0068]; FIG. 8, 812; [0098]-[0100], “GBDT model”;  [0112]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Maitra in view of Lin with the teaching of Wu by using a gradient boosting decision model to obtain second category in order to decrease the bias error.
-Regarding claims 4 and 13, Maitra in view of Lin, and further in view of Wu discloses the method of claims 1, 10 and 19.
Maitra is silent to teach wherein the trained deep retrieval matching classification model is trained by the following steps: collecting training questions, expanding the training questions, and obtaining multiple similar questions; labeling the second classification label with the training questions and corresponding similar questions, according to similarity between each of the training questions and each of the similar questions, and combining the training questions, the similar questions, and corresponding second classification label to form a training question group, inputting the training question group into an initial deep retrieval matching classification model for training, and obtaining the trained deep search matching classification model.
In the same field of endeavor, Lin teaches wherein the trained deep retrieval matching classification model is trained by the following steps (Lin: FIG. 5): collecting training questions, expanding the training questions, and obtaining multiple similar questions (Lin: [0078], FIG. 5, step 401); labeling the second classification label with Lin: [0086], “positive and negative sample labeling”), according to similarity between each of the training questions and each of the similar questions (Lin: [0086], “”same problem semantics”), and combining the training questions, the similar questions, and corresponding second classification label to form a training question group (Lin: [0079], “various problem combination”; [0086], “combination with the mark value”), inputting the training question group into an initial deep retrieval matching classification model for training (Lin: FIG. 5, step 405; [0082]), and obtaining the trained deep search matching classification model (Lin: FIG. 5, step 407; [0084]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Maitra with the teaching of Lin by training and using deep learning-based classification model in order to address the problem that existing automatic question answering has a high failure rate.
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al (U.S PG-PUB NO. 20180341871 A1) in view of Lin (WO 2020119031 A1), and further in view of Wu (U.S PG-PUB NO. 20200036659 A1), in view of Korpusik et al (U.S PATENT NO. 10817509 B2).
-Regarding claims 2, 11, and 20, Maitra in view of Lin, and further in view of Wu discloses the method of claims 1, 10 and 19.
Maitra in view of Lin, and further in view of Wu does teach segmenting the first question, obtaining a plurality of words (Lin: [0066], “perform word segmentation processing on the target question … to obtain each word”), and combining Lin: [0082], “combined vector”; [0084], “question combination”), and converting words of the first question into word vectors by a preset word vector model (Lin: [0070], perform vectorization processing … to obtain a word vector”);
Maitra in view of Lin, and further in view of Wu is silent to teach wherein the preset second questions have been segmented: converting words of the second questions in each of the question groups into word vectors by a preset word vector model; dot-multiplying each word vector of the first question by a word vector matrix of the second questions, obtaining dot product results corresponding to each word vector of the first question, the word vector matrix is composed of word vectors of the second questions; and inputting each or the dot product results into a trained deep neural network model, and obtaining the first probabilities of the first classification label corresponding to each of the question groups.
However, Korpusik is an analogous art pertinent to the problem to be solved in this application and further discloses a system for associating a string of natural language with items in a relational database includes a first subsystem having a pre-trained first artificial neural network configured to apply a semantic tag selected from a predefined set of semantic labels to a segment of a plurality of tokens representing the string of natural language (Korpusik: Abstract; FIGS. 1-6).
Korpusik disclose wherein the preset second questions have been segmented (Korpusik: FIG. 2, data base vector 231); converting words of the second questions in each of the question groups into word vectors by a preset word vector model Korpusik: “second  artificial neural network … vector representation”; FIG. 2, subsystem 230; FIG. 3); dot-multiplying each word vector of the first question by a word vector matrix of the second questions (Korpusiks: FIG. 3-4), obtaining dot product results corresponding to each word vector of the first question, the word vector matrix is composed of word vectors of the second questions (Korpusiks: FIG. 3; FIG. 4, block 360; FIG. 6, block 650); and inputting each or the dot product results into a trained deep neural network model (Korpusiks: blocks 370-380), and obtaining the first probabilities of the first classification label corresponding to each of the question groups (Korpusiks:  Col 3, lines 54-55, “to produce probability between 0 and 1”; Col. 4, line 65; FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Maitra in view of Lin, and further in view of Wu with the teaching of Korpusik by using dot-multiplying each word vector of the first question by a word vector matrix of the second questions, inputting each or the dot product results into a trained deep neural network model, and obtaining the first probabilities of the first classification label corresponding to each of the question groups in order to accurate predict the similarity of two input sentences/questions and improve the performance.
Allowable Subject Matter
Claims 3, 5-9, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and above 35 U.S.C. 112(b) rejections (see section “Claim Rejections - 35 USC § 112”) are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO LIU/Examiner, Art Unit 2664